Citation Nr: 0627212	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-05 726	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a back disorder, to 
include arthritis of the neck and thoracic spine.

2. Entitlement to service connection for a chest injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

 
REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to May 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of September 2002 and June 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

In May 2006, the veteran had a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file. 


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
current back disorder, to include arthritis of the neck and 
thoracic spine, is related to service. 

2. There is no evidence of current chest injury or residuals 
of a chest injury. 

3.  There is no confirmed diagnosis of post-traumatic stress 
disorder (PTSD), no verification of an in-service stressor, 
or competent medical evidence that any current psychiatric 
condition is related to service. 







CONCLUSIONS OF LAW

1. The current back disorder, to include arthritis of the 
neck and thoracic spine, was not incurred in or aggravated by 
active  military service.   38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005). 

2. A chest injury was not incurred in or aggravated by active  
military service.   
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 

3. PTSD was not incurred in active service.  38 U.S.C.A. §§  
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify to Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decisions in September 2002 
and June 2003.  The RO provided the veteran letter notice to 
his claims for service connection in letters dated in August 
2002 and April 2003, informing him that he could provide 
evidence or location of such and requested that he provide 
any evidence in his possession.  He was advised that it was 
his responsibility to either send records pertinent to his 
claim, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  These five elements include: (1) 
the veteran status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The veteran was provided with notice of the 
evidence necessary to establish an effective date in an a May 
2006.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The Board notes that the veteran testified that he was 
treated for a psychological problems within a year of 
discharge at the VA medical center in Lexington, Kentucky.  
The RO did not request these records.  However, the Board can 
proceed to a decision in this matter.  There is no reasonable 
possibility that the aforementioned private treatment records 
would aid in substantiating the service connection claim for 
PTSD as there is not a current diagnosis of PTSD or evidence 
of an in-service stressor.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2005).
  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifested during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  A VA examination with regards to PTSD is 
associated with the claims file.

In the present case, the veteran claims that he currently has 
a chest injury and a back condition related to service.  
However, the veteran has not provided any evidence of a 
current diagnosis of a chest injury.  Additionally, service 
medical records do not report a back injury and there is no 
evidence that the current back condition is related to 
service.  The veteran's mere assertions, without any other 
support, do not meet the criterion of 38 C.F.R. § 
3.159(c)(4), which would trigger the duty to provide a VA 
medical examination for the chest injury and a back 
condition.  Thus, even though there is not a VA examination 
of record for these two conditions, the VA has fulfilled its 
duty to assist.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Service Connection

The veteran claims service connection for PTSD, a back 
disorder, and a chest injury.  The veteran testified that he 
was assaulted while on active duty by an intruder in his 
home, approximately six months prior to his discharge.  He 
stated that he subsequently made a report of the assault and 
was diagnosed with PTSD.  He believes that his current back 
disorder is related to the aforementioned assault.  In 
regards to the chest injury, the veteran testified that 
though his pre-existing condition of a "fallen" chest 
worsened due to service. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence (1) 
that the disease or injury existed prior to service and (2) 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOGCPREC 3-2003; see generally Cotant v. Principi, 17 Vet. 
App. 116, 124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  Effective May 4, 2005, VA amended its 
regulations at 38 C.F.R. § 3.304(b) to reflect the change in 
the interpretation of the statute governing the presumption 
of sound condition.  The final rule conforms to Federal 
Circuit precedent Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004), and applies to claims, which were pending 
on or filed after May 4, 2005.  As the veteran's case was 
pending as of that date, the amendment applies.

The United States Court of Appeals for the Federal Circuit 
(Circuit Court) held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The Court held that 
it may be overcome only 'where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service."  Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); 
see VAOGCPREC 3- 2003 (July 16, 2003). 

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.   See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing 'that the increase in 
disability is due to the natural progress of the disease.'  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417, Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including psychoses, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 U.S.C.A. § 1154 (West 2002); 
38 C.F.R.§ 3.304(f) (2005).  Under 38 C.F.R. § 4.125(a), the 
diagnosis of PTSD has to conform to the standards set forth 
in the 4th Edition of the Diagnostic and Statistical Manual 
of the American Psychiatric Association (DSM IV) and must be 
supported by the findings on the examination report.  The 
criteria for a diagnosis of PTSD are significantly revised in 
DSM IV.  In particular, the person's response to the stressor 
is no longer based solely on usual experience and response.  
Rather, it is geared to the specific individual's actual 
experience and response. 

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2004); see Patton v. West, 12 Vet. App. 272 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).



Back Disorder

The veteran believes that his current back disorder is due to 
an assault which occurred while he was on active duty.  

Service medical records do not show a complaint or diagnosis 
of a back injury.  Additionally, personnel records do not 
indicate any incidence of assault.  

The RO requested evidence of the assault from the Department 
of Defense Inspector General, the U.S. Army Crime Records 
Center and the Air Force Office of Special Investigations.  
There was a negative response from each agency. 

A private physician's report reflects that the veteran had a 
back injury in February 1985.  It was reported that the 
veteran had hyperextension subluxation of the cervical spine, 
cervical pain syndrome, subluxation of the cervical spine (C-
1, C-6), subluxation complex of thoracic spine, lumbosacral 
sprain, subluxation complex of lumbar spine (L-5) with 
associated nerve root irritation, and posterior facet 
syndrome.  A 1985 private treatment record shows that the 
veteran had a re-examination using thermography.  Examination 
showed improvement in overall symmetry, but problems at C6 
and L5. 

November and December 1999 VA treatment records show 
degenerative joint disease of the cervical and dorsal spine; 
complaints of neck and back pain; and chronic low back pain 
associated with posterior leg musculature tightness 
bilaterally.

A September 2002 letter from a private chiropractor shows 
that the veteran has a history of several injuries, including 
a fight, picking up a motor cycle in 1997, and an automobile 
accident fifteen to twenty years ago.       

VA treatment records from 2004-2005 show reports of neck and 
back pain.  A November 2005 treatment record showed a 
diagnosis of degenerative disc disease at C5 and C6 with mild 
foraminal stenosis, and spondylosis of the cervical spine.  

At the May 2006 hearing, the veteran testified that he 
experienced neck pain in service, but was not treated for the 
pain until years after discharge.  

A review of the evidence shows that service connection for a 
back disorder, to include arthritis of the neck and thoracic 
spine, is not warranted.  Though the veteran has a current 
back condition, specifically degenerative disc disease at C5 
and C6 with mild foraminal stenosis and spondylosis of the 
cervical spine, service medical records do not reflect a 
complaint of neck or back pain or a diagnosis of any 
condition.  

Additionally, continuity of symptomatology after discharge is 
required to support a claim of service connection. 38 C.F.R. 
§ 3.303(b).  The veteran does not provide evidence of any 
treatment for his condition until 1985, or decades after his 
separation from service.  Therefore, there is not a showing 
of continuity of related symptomatology after discharge.  
Savage v. Gober, 10 Vet. App. 495-98, Caldwell v. Derwinski, 
1 Vet. App. 469.  Additionally, 1985 treatment records 
reflect that the veteran's back problem was due to a car 
accident, which was reported as occurring in February 1985.  
Though the veteran states that he experienced neck pain 
following an assault in-service and claims that his current 
back disorder is due to in-service assault, his lay 
statements are of little if any probative value and are far 
outweighed by an absence of any relevant findings for so many 
years post service and by the fact that the veteran did not 
file a claim until recent years.

With respect to negative evidence, the Court of Appeals for 
Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  In the present case, there is no 
record of treatment for a back condition for more than 
eighteen years after discharge and the veteran testified that 
he did not seek treatment for any back disorder until years 
after discharge. 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However in this 
case there is no evidence, medical or otherwise, relating the 
veteran's current back disorder to service.

The Board recognizes that the veteran believes that his 
current back condition is related to service.  However, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they are far outweighed by the 
absence of any relevant clinical or X-ray findings for so 
many years post-service and the lack of any evidence in-
service of a back or neck injury.  

As previously noted, there is no duty to obtain an 
examination or medical opinion with respect to the claim of 
service connection for a back disorder as there is no 
medical or X-ray evidence of a condition related to service 
and the veteran has not indicated that there is any such 
evidence to obtain. 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In summary, back disorder, to include arthritis of the neck 
and thoracic spine, is not shown by the medical evidence of 
record until decades post-service and there is no competent 
opinion of record suggesting a nexus between a current back 
disorder and service.  The Board has carefully reviewed the 
record and has concluded that a preponderance of the evidence 
is against the veteran's claim for service connection for a 
back condition.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  Accordingly, 
service connection for a back disorder, to include arthritis 
of the neck and thoracic spine, is denied.  




Chest Injury

The veteran claims that service connection is warranted for a 
chest injury.  Specifically, he testified that he had a 
"fallen" chest prior to entrance into service and that 
service contributed to current problems.  Currently, he 
states that he would feel discomfort if he did a lot of 
lifting. 

Service medical records show that the veteran reported chest 
pains on the left side since childhood, especially when 
lifting and sleeping on his left side.  Examination showed 
that the veteran had a slight deformity of the left anterior 
rib cage.  Multiple  diagnostic tests showed no orthopedic 
disease.

Current treatment records do not show a complaint or 
diagnosis of a chest injury condition.  The veteran has not 
offered any evidence of this condition.  

A review of the evidence shows that service connection is not 
warranted on multiple bases.  First, there is no evidence of 
any disability in-service.  Though testing showed a slight 
deformity of the left anterior rib cage, multiple diagnostic 
tests showed no orthopedic disease or condition.  

Second, there is no evidence of a current condition.  Service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The CAVC has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability or diagnosis of a disease, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this case, treatment records do not show 
any evidence of any disability relating to a chest injury. 

Service connection is also not warranted on a presumptive 
basis under the provisions of 38 C.F.R. section 3.309(a) in 
this case.  Service connection is granted if certain 
enumerated conditions are manifest to a degree of 10 percent 
or more within the first post service year. 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  However, 
since there is no current diagnosis, service connection on a 
presumptive basis cannot be granted.
 
Finally, the Board has also considered service connection 
based on aggravation.  As previously mentioned, the veteran 
reported in-service and testified that he had a chest 
condition upon entrance, and that he believes that this 
condition worsened as a result of service.  If a pre-
existing disorder is noted upon entry into service, the 
veteran cannot bring a claim for service connection for that 
disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  Again, the claim 
fails based on the fact that there is no disability noted 
now or in-service for the purposes of aggravation. 

The Board acknowledges the veteran's testimony that he 
currently had a chest condition prior to service and that 
service contributed to any kind of current problems. While 
the veteran is competent to report that on which he has 
personal knowledge of, as a layperson, they are not competent 
to offer medical opinion regarding the diagnosis or etiology 
of the claimed disability as there is no evidence of record 
that he has specialized medical knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Since there was no diagnosed orthopedic 
condition or disability associated with the slight deformity 
of the left anterior rib cage in-service and no evidence of a 
current disability associated with a chest injury, service 
connection is not warranted.  

As previously noted, there is no duty to obtain an 
examination or medical opinion with respect to the claim of 
service connection for a chest injury as there is no medical 
or X-ray evidence of a condition, and the veteran has not 
indicated that there is any such evidence to obtain. 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In summary, there is no evidence of a currently disability of  
a chest injury.  The Board has carefully reviewed the record 
and has concluded that a preponderance of the evidence is 
against the veteran's claim for service connection for a 
chest injury.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  Accordingly, 
service connection is not warranted.  
    
PTSD

The veteran claims service connection for PTSD.  
Specifically, the veteran testified that he lived off base 
and was attacked by an intruder.  He states that a police 
unit came and the attacker was caught.  During the assault, 
the veteran claims that he fought with the attacker.  The 
veteran did not recall the exact date of the incident, but 
stated that it was maybe six months prior to his discharge.  
After the attack, the veteran stated that he was called into 
the base commander's office to tell the story and he started 
shaking.  He claims that he was shaken after the incident and 
that he was discharged after a psychiatrist stated that he 
had a problem.  

Personnel records show that the veteran's MOS was a shipping 
clerk.  Service medical records do not show a complaint, 
finding, or diagnosis of PTSD in service.  
Entrance examination records show that the veteran indicated 
that he had received treatment for nerves.  April 1966 
records show that the veteran was seen for "nerves" and 
diagnosed with chronic low grade anxiety with episodes of 
hyperventilation.  A March 1967 medical record reflects a 
diagnosis of a passive aggressive disorder.  An April 1967  
psychiatric evaluation shows diagnoses of passive aggressive 
type, chronic, manifested by passive obstructions, 
stubbornness, inefficiency, manipulation of personnel to meet 
his needs, and unable to perform.

The veteran stated that he received treatment at the VA 
medical center in Lexington, Kentucky within one year of 
discharge. 

In March and May 2004 VA treatment records the veteran 
reported an assault in the military.  Treatment records 
stated that the veteran's primary diagnoses appear to be 
psychiatric (PTSD and depression).  A June 2004 treatment 
record shows that the veteran has significant anxiety due to 
PTSD.  Another June 2004 treatment record reflects the 
veteran's primary diagnosis as cognitive disorder NOS.  An 
October 2005 treatment record indicates that the veteran has 
problems with memory and early dementia. 

In a November 2005 VA examination, the veteran was diagnosed 
with a cognitive disorder NOS.  The examiner found that the 
veteran had a strong family history of Alzheimer's disease 
and had a high genetic risk factor.  At the time of the 
examination, the veteran did not show any PTSD symptoms.  His 
predominant symptoms are memory deficits.  The examiner 
opined that the veteran's symptoms are more likely due to his 
high genetic risk and less likely from his military 
experience.

A review of the medical evidence shows that a diagnosis of 
PTSD is not warranted on either a direct or presumptive 
basis.  In the present case, the medical evidence does not 
show a current diagnosis of PTSD within one year of service 
or in-service.  The veteran testified that he was diagnosed 
with PTSD in-service, but this is not reflected in service 
medical records.  The Board recognizes that a diagnosis of 
PTSD has been referred to in the veteran's VA treatment 
records; however, there was no formal diagnosis of PTSD 
conforming to the standards set forth in the 4th Edition of 
the Diagnostic and Statistical Manual of the American 
Psychiatric Association (DSM IV).  Additionally, the November 
2005 VA examiner did not make an assessment of PTSD; rather, 
the assessment was cognitive disorder NOS.  The examiner 
specifically noted that the veteran did not show any PTSD 
symptoms.  Therefore, there is no persuasive medical 
diagnosis of PTSD of record.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The CAVC has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability or diagnosis of a disease, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this case, there is no medical evidence 
showing a diagnosis of PTSD.  Therefore, service connection 
for PTSD is not warranted. 

Even if the Board were to accept the VA treatment records as 
evidence of a current diagnosis of PTSD, there is no evidence 
of a in-service stressor.  The veteran testified and stated 
that he was assaulted while on active duty.  The veteran has 
repeatedly stated that there should be records with the 
Inspector General of this assault.  The RO requested evidence 
of the assault from the Department of Defense Inspector 
General, the U.S. Army Crime Records Center and the Air Force 
Office of Special Investigations.  There was a negative 
response from each agency.  The RO provided the veteran with 
a PTSD questionnaire and informed the veteran that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor.  The veteran did not 
provide any evidence, other than his statements, of the 
events of the assault.  The Board finds that the veteran's 
description of his alleged stressor, specifically the 
assault, is not credible, given the lack of any supporting 
evidence.  His accounts of claimed stressors are anecdotal; 
without corroboration by objective documentation or 
eyewitnesses, it cannot be accepted as true solely on the 
veteran's own testimony. The available evidence does not 
serve to corroborate the veteran's statements and testimony 
concerning any claimed stressor, and he has not produced any 
witness who can corroborate his testimony. Without such, 
there is no basis upon which to find credible supporting 
evidence of any of the veteran's claimed stressor.  

Finally, in addition to the fact that there is no current 
diagnosis of PTSD, no confirmed in-service assault, there is 
also no medical opinion relating any current psychiatric 
condition to service.  The November 2005 VA examiner stated 
that the veteran's predominant symptoms of memory deficits 
are more likely due to his high genetic risk and less likely 
from his military experience.  

In summary, in the present case there is no current diagnosis 
of PTSD, no verification of an in-service assault, and no 
nexus between any current symptoms and service.  The Board 
has carefully reviewed the record and has concluded that a 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  The doctrine of reasonable 
doubt has been considered but as the preponderance of the 
evidence is against the claim, this doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  
Accordingly, service connection for PTSD is denied.  


ORDER

Service connection for a back disorder, to include arthritis 
of the neck and thoracic spine is denied.

Service connection for a chest injury is denied.

Service connection for PTSD is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


